Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 1 of 50 PageID #: 3590




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

  SAS INSTITUTE INC.,

        Plaintiff,

  v.
                                            Civil Action No. 2:18-CV-00295-JRG
  WORLD PROGRAMMING LIMITED;
  LUMINEX SOFTWARE, INC.; YUM!
  BRANDS, INC.; PIZZA HUT, INC.; and              Jury Trial Demanded
  SHAW INDUSTRIES GROUP, INC.,

        Defendants.


     AMENDED DECLARATION OF BILL ROSENBLATT REGARDING CLAIM
  CONSTRUCTION OF UNITED STATES PATENT NOS. 7,170,519, 7,447,686, 8,498,996,
                            AND 6,920,458




                                        1
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 2 of 50 PageID #: 3591




  I, William Rosenblatt, declare as follows:

  I.     INTRODUCTION

         1.      My name is Bill Rosenblatt. I am over the age of twenty-one, competent to make

  this declaration, and have personal knowledge of the matters stated herein.

         2.      I have been retained on behalf of Plaintiff SAS Institute Inc. (“SAS”) to provide

  expert testimony about, opine on, and analyze United States Patent Nos. 7,170,519 (“the ’519

  Patent”), 7,447,686 (“the ’686 Patent”), 8,498,996 (“the ’996 Patent”), and 6,920,458 (the ’458

  Patent”) (collectively, “the SAS Patents”). I have been informed, and it is my understanding,

  that SAS has accused the following defendants of infringing certain claims of the SAS Patents:

  Defendants World Programming Limited (“WPL”); Yum! Brands, Inc. (“Yum!”); and Pizza Hut,

  Inc. (“Pizza Hut”) (collectively, “Defendants”).

         3.      My understanding is that the parties dispute the meaning and scope of certain

  claims and claim terms in the SAS Patents. I further understand that, after I executed my

  original Declaration on November 12, 2019, Defendants modified their claim construction

  contentions, including the removal of several disputed claim terms. I submit this Amended

  Declaration to withdraw my testimony on terms that are no longer in dispute, because that

  testimony is no longer relevant. No other testimony has changed, and I have endeavored to keep

  the paragraph numbers unchanged as well. This declaration sets forth my expert opinions about

  claim construction disputes for those claim terms of the SAS Patents that the Defendants allege

  are indefinite or means-plus-function terms under § 112(6). I also provide certain analysis and

  opinions herein about the general subject matter, teachings, and technology of the SAS Patents

  for purposes of claim construction.

         4.      My understanding is that I may be called to testify about this declaration, whether

  at deposition or at a claim construction hearing held by the Court. During the course of any such
                                                     2
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 3 of 50 PageID #: 3592




  testimony, I may refer to or cite information or documents that are similar to those discussed and

  identified in this declaration. To explain my analysis and opinions while testifying, I also may

  use PowerPoints, pictures, animations, demonstrations, or other aids in order to explain my

  testimony, analysis, and opinions.

         5.      In this case, SAS is compensating me for my time spent on this engagement, as

  well as reimbursing me for my reasonable expenses. My standard consulting rate is $600 per

  hour, which is the rate I have charged to prepare this declaration. I do not have any personal

  stake or interest in the outcome of these cases, and my compensation does not depend on the

  testimony that I am providing. I am providing all of my analysis and opinions as an independent

  expert, and regardless of the outcome of these cases. Each opinion I state herein is my own,

  which I have reached after analyzing the SAS Patents and other materials referenced below.

  II.    BACKGROUND AND QUALIFICATIONS

         6.      I have attached as Exhibit A to this declaration a copy of my curriculum vitae,

  which provides a description of my professional experience, including my academic and

  employment history, conference participation, teaching experience, and more. Also included

  with Exhibit A is a list of the publications I have authored in the past 10 years. In my CV and

  the discussion below, I set forth and explain my qualifications to act as an expert in the subject

  matter and technology of the SAS Patents.

         7.      In formulating my opinions, I have relied upon my training, knowledge, and

  experience in the relevant art. I received a bachelor’s degree cum laude in Electrical Engineering

  and Computer Science from Princeton University in 1983. I was then employed as a software

  engineer in data communications, secure telephony, and system administration at Motorola and

  Intermetrics, Inc. (now part of Level 3 Communications).



                                                   3
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 4 of 50 PageID #: 3593




          8.       I received a Master of Science degree in Computer and Information Science from

  the University of Massachusetts at Amherst in 1990, where I conducted graduate-level research

  in software engineering, programming languages, and databases, and I taught a course in

  Software Engineering for senior and first-year graduate students.

          9.       After graduate school, I was employed as Senior Consultant at The Rustin Group,

  a software development and consulting firm in New York. In that capacity, I developed a

  database application for an international bartering company. Subsequently, as Manager of

  Information Resources at Moody’s Investors Service, the bond rating agency, I helped develop a

  digital publishing system that used database queries to extract bond ratings data from Moody’s

  ratings database and embed it in digital publications that would be delivered electronically to

  Moody’s customers.

          10.      In 2000, I founded GiantSteps Media Technology Strategies, the consulting firm

  that I run to this day. I have had regular experience since then in writing data querying and other

  software in a number of languages. In the early 2000s, I created a concept called Enterprise

  Content Integration, a way of integrating multiple databases containing digital media content

  throughout a large enterprise without having to migrate them all to the same type of database; I

  consulted on Enterprise Content Integration to the Associated Press among others. 1

          11.      In addition, I have had experience with computer graphics dating back to my time

  as an undergraduate in the early 1980s, when I took a course and did my junior year independent

  project in the subject. I have also had education in statistics as part of my undergraduate and

  graduate coursework in computer science and mathematics.




          1
           See for example, Rosenblatt, B.: Enterprise content integration: a progress report. Seybold Report:
  Analyzing Publish Technologies 3, 9–14 (2003).

                                                          4
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 5 of 50 PageID #: 3594




             12.    During the course of my professional employment, I have used numerical analysis

  and graphics software such as Microsoft Excel extensively, and graphical display of numerical

  data has featured heavily in articles I have written on the media industry for Forbes. 2 Currently I

  teach the course Data Analysis in the Music Industry at New York University, where the subject

  matter includes data visualization (the graphical representation of data and information) as well

  as data querying.

             13.    I have served as an expert witness in several litigations concerning computer and

  software technology. I have given testimony in the following matters over the past four years, on

  behalf of parties identified in boldface:

         •   Marcus Gray v. Katy Perry, C.D. Calif., 2019 (trial);

         •   Energy Intelligence Group v. CHS McPherson Refinery, D. Kan., 2017 (deposition).

  III.       MATERIALS CONSIDERED

             14.    To prepare this declaration, I have considered the SAS Patents, their prosecution

  histories, and the parties’ proposed claim constructions and supporting evidence. I have also

  considered the materials that are discussed in the body of this declaration. I have also considered

  certain legal standards, discussed later in this declaration, that I understand apply to patent claim

  construction.

             15.    I have prepared this declaration based upon the information and materials that are

  currently available. In the event that additional information becomes available or is provided to

  me, then I may change, supplement, or amend my analysis and opinions based on any newly

  available information. For example, I have not yet received Defendants’ claim construction


             2
            See for example, https://www.forbes.com/sites/billrosenblatt/2019/02/06/spotify-spends-big-on-podcasts-
  but-ad-revenue-has-a-long-way-to-go/; https://www.forbes.com/sites/billrosenblatt/2018/05/07/the-short-unhappy-
  life-of-music-downloads/; https://www.forbes.com/sites/billrosenblatt/2018/04/08/in-the-new-era-for-music-
  streaming-rules-but-human-factors-endure/.

                                                          5
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 6 of 50 PageID #: 3595




  briefing or any expert testimony from Defendants. If Defendants provide claim construction

  briefing or expert testimony that is related to my opinions stated herein, then I may review this

  new information and revise my analysis and opinions accordingly.

  IV.    LEGAL STANDARDS

         16.     To prepare these claim construction opinions, I have applied my understanding of

  certain legal standards of patent law related to determining and interpreting claim scope. To be

  clear, I am not a lawyer or an expert in patent law. I have been informed that it is ultimately the

  Court that will decide and apply the legal standards related to claim construction. Following is

  my understanding of these legal standards that the Court will apply in its analysis.

         A.      General Principles

         17.     The scope and meaning of a patent claim is determined based on what the claim

  would mean to a person of ordinary skill in the art (“POSITA”). This determination is made as

  of the filing date of the patent and based on intrinsic and extrinsic evidence. In my discussion

  below, I address what I believe to be the level of skill required for a POSITA for the SAS

  Patents.

         18.     A patent’s claim language and specification are intrinsic evidence. One should

  analyze the intrinsic evidence from the perspective of a POSITA to understand a claim term. A

  patentee may define or ascribe a particular meaning to a claim term in the specification.

  However, a POSITA should not read limitations from the specification into a claim if the

  limitation is not already found in the claim language.

         19.     The prosecution history of a patent is also intrinsic evidence. This is the back and

  forth communications between the patent applicant and the U.S. Patent and Trademark Office

  (PTO), which creates a record of the patent’s prosecution. The prosecution history may indicate

  how the claims should be interpreted, how the inventor (or the PTO) understood the patent, and

                                                   6
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 7 of 50 PageID #: 3596




  differences between the claims and the prior art. My understanding is that amendments to the

  claim language or arguments made by the applicant during prosecution can be indicative of or

  limit the claim scope or meaning in the patent that issues from that application, as well as in

  related patents.

           20.      To determine the meaning of a claim term and claim scope, one should read and

  analyze a claim term in the context of the entire patent in which the term appears, including its

  specification and prosecution history, and not just in the context of a particular claim. Also, one

  should consider the education level, knowledge, and experience of a POSITA when determining

  the meaning of a claim term.

           21.      Extrinsic evidence can also be considered when determining the meaning of a

  patent claim, but it is not as important as, and cannot supersede the meaning according to, the

  intrinsic evidence. Extrinsic evidence can include technical dictionaries and expert testimony.

           B.       Means-Plus-Function Limitations

           22.      Sometimes, a patentee may express a claim term as “means” for performing a

  certain “function,” or use similar language. I understand that a claim term in this format is called

  a “means-plus-function” claim term. 3 When expressed in this format, my understanding is that

  the claim term does not identify the actual structure of the claim limitation. Instead, the claim

  term only describes the function performed by the limitation. One must then look to the

  specification to identify the corresponding structure identified by the patentee for performing the

  stated function.




           3
            Because all of the patents-in-suit were filed prior to the America Invents Act (AIA), and its renumbering
  of 35 U.S.C. § 112, I use the old statutory notation, “§ 112(6)” or “§ 112 ¶ 6,” instead of the post-AIA notation, “§
  112(f).”

                                                            7
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 8 of 50 PageID #: 3597




         23.       My understanding is that parties may sometimes dispute whether a claim term is a

  means-plus-function term. My understanding is that the use of the word “means” provides a

  rebuttable presumption that the term is a means-plus-function term. However, if the word

  “means” is not used, my understanding is that there is a rebuttable presumption that a term is not

  a means-plus-function term.

         24.       The presumption stands or falls according to whether one of ordinary skill in the

  art would understand the claim with the functional language, in the context of the entire

  specification, to denote sufficiently definite structure or acts for performing the function. As a

  result, my understanding is that when a claim term lacks the word “means,” the presumption that

  the term is not a means-plus-function term can be overcome if the challenger demonstrates that

  the claim term fails to recite sufficiently definite structure or else recites function without

  reciting sufficient structure for performing that function. I also understand that one way to

  demonstrate that a claim limitation fails to recite sufficiently definite structure is to show that,

  although not employing the word “means,” the claim uses similar “nonce words” that can

  operate as a substitute for “means” because they typically do not connote sufficiently definite

  structure. In the software context, my understanding is that terms such as “program,” “software

  application,” and “user interface code” are not considered to be nonce terms, and that the mere

  fact that the disputed limitations incorporate functional language does not automatically convert

  the words into means for performing such functions. Further, my understanding is that if the

  term itself (or the claim in which the term appears) recites or would be understood to connote

  adequate structure for performing the claimed function, then the claim term is not a means-plus-

  function term.




                                                     8
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 9 of 50 PageID #: 3598




         25.     If a term is a means-plus-function term, my understanding is there are two steps

  for determining the meaning and scope of the term. First, one must identify the claimed function

  set forth in the claim for the term. Second, one must identify the structure disclosed in the

  written description that corresponds to the claimed function. When there are multiple claimed

  functions, one must identify the corresponding structure that performs each of the claimed

  functions. Structure disclosed in the written description is ‘corresponding’ structure only if the

  written description or prosecution history clearly links or associates that structure to the function

  recited in the claim.

         26.     I understand the corresponding structure must include all structure that actually

  performs the recited function. However, § 112 does not permit incorporation of structure from

  the written description beyond that necessary to perform the claimed function.

         27.     For means-plus-function claims in which the disclosed structure is a computer, or

  microprocessor, programmed to carry out an algorithm, I understand that typically the disclosed

  structure is not the general purpose computer, but rather the special purpose computer

  programmed to perform the disclosed algorithm. The specification can express the algorithm in

  any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in

  any other manner that provides sufficient structure.

         28.     However, absent a possible narrower construction of the terms ‘processing,’

  ‘receiving,’ and ‘storing,’ a function with any of those terms can be achieved by any general

  purpose computer without special programming. In other words, a general-purpose computer is

  sufficient structure if the function of a term requires no more than merely processing, receiving,

  or storing, and no algorithm needs to be disclosed.




                                                    9
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 10 of 50 PageID #: 3599




          C.      Definiteness

          29.     A claim must inform a POSITA about the scope of the claims with reasonable

  certainty. If the scope and meaning of a claim or one of its terms is not reasonably certain, then

  my understanding is that the claim is indefinite.

          30.     I understand that a determination of claim indefiniteness is a legal question for the

  Court to decide. I understand that when a term of degree (e.g., “unobtrusive” or requiring a

  quantity that could be measured in different ways) is used in a claim, the court must determine

  whether the patent provides some standard for measuring that degree. Likewise, when a

  subjective term (e.g., “does not distract a user”, “critical to the user”) is used in a claim, the court

  must determine whether the patent’s specification supplies some standard for measuring the

  scope of the term.

          31.     Claim language employing terms of degree has been found definite where it

  provided enough certainty to one of skill in the art when read in the context of the invention. It is

  my understanding that absolute or mathematical precision is not required. That is, the

  definiteness requirement mandates clarity, while recognizing that absolute precision is unattainable.

  I further understand that the claims, when read in light of the specification and the prosecution

  history, must provide objective boundaries for those of skill in the art. A term of degree fails to

  provide sufficient notice of its scope if it depends on the unpredictable vagaries of any one

  person’s opinion.

          32.     For means-plus-function claim terms, when no structure in the specification is

  linked to the function in a means-plus-function claim element, I understand that such a claim is

  indefinite. I further understand that a means-plus-function clause is indefinite if a person of

  ordinary skill in the art would be unable to recognize the structure in the specification and

  associate it with the corresponding function in the claim.

                                                    10
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 11 of 50 PageID #: 3600




         33.     When the specification discloses no structure, a POSITA’s knowledge is

  irrelevant, and the claim is indefinite. When the specification discloses some structure, a

  POSITA’s knowledge is relevant to determining whether the disclosure is a sufficiently precise

  description of the corresponding structure. If the specification does not have sufficient structure

  for performing the claimed function(s), as would be apparent to a POSITA, then my

  understanding is that the term is indefinite.

         34.     My understanding is that the Defendants bear the burden of proving that a claim

  term is indefinite, and that indefiniteness must be proven by clear and convincing evidence. My

  understanding is that this standard of proof is an intermediate standard which lies between

  “beyond a reasonable doubt” and a “preponderance of the evidence.” My understanding of the

  phrase “clear and convincing” is that it describes evidence that produces in one’s mind a firm

  belief or conviction as to the matter at issue.

  V.     TECHNOLOGY BACKGROUND AND THE SAS PATENTS

         A.      The ’686 and ’996 Patents

         35.     The inventions described and claimed in the ’686 and ’996 Patents relate to

  programming languages for relational database systems. Relational databases—based on tables

  of data—were invented in the 1970s and became the dominant type of database system for large-

  scale applications in the 1980s. They are still the most widely-used type of database technology

  today (other types include hierarchical, network, and object-oriented).

         36.     The standard programming language for manipulating and querying relational

  databases is Structured Query Language (SQL). SQL is a prominent example of so-called

  fourth-generation languages (4GLs), which manipulate data at higher levels of abstraction than

  so-called third-generation languages like C, PASCAL, BASIC, and Java.



                                                    11
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 12 of 50 PageID #: 3601




          37.        Since the 1980s, there have been several popular database systems based on the

  relational model, such as Oracle, Sybase, DB2, and SQL Server. Each of these has its own

  dialect of SQL with slightly different syntaxes (grammar) and semantics (meanings of language

  constructs), or proprietary extensions to the standard SQL 4 language.

          38.        Throughout the 1990s, more and more large organizations adopted multiple

  relational or relational-like data systems and found the need to interoperate data among multiple

  types of database systems using different dialects of SQL. For example, if Company A merged

  with Company B, and the two companies used different types of databases, it would be desirable

  to figure out how to access Company B’s data from Company A’s systems and vice versa. In

  addition, as personal computers became ubiquitous in the 1990s, a new breed of personal

  relational-like database systems such as dBASE, Clipper, FileMaker, and FoxPro—all of which

  stored data in tables, as relational databases do--achieved footholds within small workgroups but

  did not easily integrate with one another across larger enterprises.

          39.        By the early 2000s, it became clear that it was not practical to replace all the

  different types of databases within an organization with a single database. 5 Techniques were

  needed to enable data from one database to be included in queries from another database, so that

  query results could include data from both databases.

          40.        An illustrative example is the “join” statement in the SQL language. “Join”

  causes two tables to be combined using data fields that are common to both. Assume for

  example that one table in a database at a mobile telephone company contains information about

  people and their addresses and mobile phone numbers, and another table contains information


          4
            Persons of skill in the art, as defined below, have been known to pronounce “SQL” as either “Sequel” or
  “Ess-cue-ell,” the former requiring “a” and the latter requiring “an.” I use the latter.
          5
              See supra note 1.

                                                         12
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 13 of 50 PageID #: 3602




  about phone numbers, features of the calling plan at that phone number, and usage data. It is

  possible to use the SQL join statement to combine the two tables on the common phone number

  fields and find out the names and addresses of people who have certain mobile calling plan

  features—perhaps in order to send those people a brochure in the mail. For example, the

  company might want to offer an international calling plan to customers who have high numbers

  of international calls but do not have international calling plans. This is a simple example; there

  are several different types of joins, some of which are quite complex, and they tend to be

  implemented with different syntaxes and/or semantics in different types of databases. It was

  desirable in the early 2000s to be able to join tables on multiple different databases. Hence there

  is a need to be able to process joins among tables in different databases in a uniform, coherent

  way.

         41.     The ’686 and ’996 Patents are both directed to methods and systems that enable

  interoperation of heterogeneous databases at the query language level. The invention claimed in

  the ’686 Patent involves a technique for translating statements in different query languages into a

  common syntax tree representation, to enable translation of queries written for one type of

  database into queries for another type of database. Queries submitted within one database

  environment can be translated and then sent to and processed by another type of database. For

  each type of database, there are techniques for translating between the syntax tree representation

  and statements in that database’s language. (See for example ’686 Patent, 2:18–25).

         42.     The invention claimed in the ’996 Patent is directed to a similar set of problems to

  those addressed by the ’686 patent, but it discloses a different technique. The ’996 Patent

  describes systems and methods for algorithmically translating a query written in one language

  directly into the (different) language of a target database, using a “control string” selected from a



                                                   13
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 14 of 50 PageID #: 3603




  table that specifies the appropriate syntax of a language construct for the target database. (See

  for example ’996 Patent, 5:16–25).

          B.      The ’519 Patent

          43.     The ’519 Patent is also directed to interoperability of data across different types of

  computer systems. But instead of 4GL query language statements, the ’519 Patent is directed to

  computer graphics—specifically graphics used to display numerical and statistical charts from

  data. Various types of software, ranging from spreadsheets such as Microsoft Excel and Google

  Sheets to large-scale statistics and business analytics software packages such as SAS, Business

  Objects, and Cognos are widely used to display charts and graphs of data.

          44.     The kinds of charts that these packages can generate include common types such

  as bar charts, pie charts, maps, and x-y graphs. Just as organizations came to adopt multiple

  types of database systems in the 1980s and 1990s, organizations also came to adopt multiple

  types of systems for generating data graphics. There was a need for techniques for describing

  data charts in consistent ways that enabled the descriptions of the visual formatting of charts to

  be decoupled from specific database systems and ported from one system to another with the

  assurance that charts will be displayed consistently. For example, a bar chart has bars, which

  have widths and colors; it also has axes with line thicknesses, tick marks, text with fonts, and so

  on. There was a need for a simple way to instruct different data graphics systems to display bar

  charts with the same visual characteristics, so that a chart generated by one system would look

  the same as a chart generated by a different system.

          45.     The ’519 Patent is directed to systems and apparatuses for generating data

  graphics with similar output across multiple systems by defining “graph style data” such as line

  styles, bar thicknesses and colors, pie chart colors, etc. Graph styles can describe elements such

  as points, lines, bars, pie slices, grid lines, and axes; or they can relate to roles in statistics such
                                                      14
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 15 of 50 PageID #: 3604




  as category and response variables (see ¶76 below). Graph style data items contain descriptions

  of how graph styles should be displayed in terms that include line color, text font, text color, text

  border, line width, and so on. Graph style data can be expressed in languages such as XML

  (eXtensible Markup Language), a widely used standard for expressing structured data. The ’519

  Patent describes systems and apparatuses for taking graph style data and generating input to

  graphics generators that causes them to display data accordingly. (See for example ’519 Patent,

  1:40–45.)

         C.         The ’458 Patent

         46.        The ’458 Patent is directed to the field of data mining. Data mining is a set of

  tools and techniques for analysis of large data sets, to uncover patterns and trends that cannot be

  detected using simpler analytic techniques. Data mining tools such as SPSS Modeler from IBM,

  Oracle Data Mining, and SAS Enterprise Miner from SAS Institute enable business analysts and

  data scientists to sift through large data warehouses and detect patterns that can be used to

  predict future outcomes. A related field is machine learning, which is the use of patterns and

  statistics to create sets of rules about how to categorize data and make decisions automatically.

  Data mining and machine learning are both subfields of predictive analytics, a field that ties

  together data mining, machine learning, and statistical analysis to identify the likelihood of

  future outcomes based on historical data. 6 Although the term “predictive analytics” was not in

  wide use until the 2000s, 7 predictive data analysis techniques using statistics and machine

  learning algorithms were well known before then.




         6
             https://www.sas.com/en_us/insights/analytics/predictive-analytics.html.
         7
             E.g., the Wikipedia page for “predictive analytics” was created in 2006.

                                                           15
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 16 of 50 PageID #: 3605




         47.     Analysts who perform data mining tasks develop specifications that indicate the

  data to analyze and the algorithms used to detect patterns. When a data mining tool runs with a

  specification, it generates a set of information that is referred to as a “model.” According to the

  ’458 Patent, the attributes of a data model include the location of the input data, the scoring

  code, the fit statistics, and so on. ’458 Patent, 4:2-24. Over time, users in an organization may

  develop many specifications that can be reused as the data in the data warehouse changes over

  time. These are sophisticated and complex bodies of code, and thus are worth reusing wherever

  possible so as to avoid “reinventing the wheel.” The scoring code, fit statistics and the like are

  valuable because they enable future users of the specifications to judge their accuracy and

  relevance to other data sets. This leads to the need to manage the models centrally, so that

  analysts can know which models are available and what types of analytic tasks they are good for

  instead of “reinventing the wheel” every time.

         48.     The “model repository” disclosed in the ’458 Patent is a way of centrally

  organizing and managing models used in data mining. To do this, it uses a data structure that

  organizes models into multiple levels, including project, diagram, and model. A diagram

  describes a set of model specifications; a project includes a set of diagrams. The model

  repository contains descriptions of features of models that are organized in ways that enable

  users to search for models that meet their needs for data analysis.



  VI.    THE LEVEL OF SKILL IN THE ART

         49.     I understand that claims are interpreted from the perspective of a POSITA at the

  time of the invention. To determine the characteristics of a POSITA for the SAS Patents at the

  times of the inventions, I have considered the state-of-the-art of computer systems, databases,

  and data graphics in the relevant time period for each of the SAS Patents. This includes
                                                   16
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 17 of 50 PageID #: 3606




  considering the problems encountered in the art at that time. I also have considered the

  education and experience of persons who were working in the field at that time, including my

  own experience and knowledge at that time and others who I worked with on these issues and

  problems. Further, I have considered the experience, education, and knowledge of persons in

  industry and academia at that time who were working in the aforementioned fields.

         50.     The ’519 Patent was filed on April 15, 2002 and claims priority to Provisional

  Application No. 60/368,896, which was filed on March 29, 2002. For purposes of this

  declaration, I consider the time of the invention to be the March 2002 timeframe when that

  provisional application was filed. However, my opinions would not change even if I were to

  consider the time of the invention to be the April 15, 2002 filing date of the non-provisional

  application that later issued as the ’519 Patent. It is my opinion that a POSITA for the ’519

  Patent would have a bachelor’s degree in computer science or a similar field, including

  coursework in statistics, plus two years’ work experience in the field, or education and work

  experience equivalent thereto, plus at least one year’s experience in the use of data graphics

  software (potentially including spreadsheet packages). As stated above and in my CV, I have at

  least these qualifications—both today and at the time of the invention of the ’519 Patent.

         51.     The ’686 Patent was filed on November 22, 2002. For purposes of this

  declaration, I consider the time of the invention to be the November 2002 timeframe when the

  non-provisional application that later issued as the ’686 Patent was filed. It is my opinion that a

  POSITA for the ’686 Patent would have a bachelor’s degree in computer science or a similar

  field, including coursework in database systems and knowledge of multiple programming

  languages, plus two years’ work experience in the field, or education and work experience




                                                   17
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 18 of 50 PageID #: 3607




  equivalent thereto. As stated above and in my CV, I have at least these qualifications—both

  today and at the time of the invention of the ’686 Patent.

         52.     The ’996 Patent was filed on November 3, 2008. For purposes of this declaration,

  I consider the time of the invention to be the November 2008 timeframe when the non-

  provisional application that later issued as the ’996 Patent was filed. It is my opinion that a

  POSITA for the ’996 Patent would have a bachelor’s degree in computer science or a similar

  field, including coursework in database systems and knowledge of multiple programming

  languages, plus two years’ work experience in the field, or education and work experience

  equivalent thereto. As stated above and in my CV, I have at least these qualifications—both

  today and at the time of the invention of the ’996 Patent.

         53.     The ’458 Patent was filed on September 22, 2000. For purposes of this

  declaration, I consider the time of the invention to be the September 2000 timeframe when the

  non-provisional application that later issued as the ’458 Patent was filed. It is my opinion that a

  POSITA for the ’458 Patent would have a bachelor’s degree in computer science or a similar

  field, including coursework in database systems, plus two years’ work experience in the field, or

  education and work experience equivalent thereto. As stated above and in my CV, I have at

  least these qualifications—both today and at the time of the invention of the ’458 Patent.



  VII.   CLAIM CONSTRUCTION ANALYSIS OF THE PATENTS-IN-SUIT

         54.     I have been asked to opine on the meaning of certain disputed claim terms of the

  SAS Patents. Specifically, I have been asked to opine on whether Defendants have established

  that certain disputed claim terms are indefinite, and whether these terms are, in fact, indefinite,

  according to the understanding of a POSITA. For claim terms that Defendants have argued are

  means-plus-function terms under § 112(6), I have also been asked to opine on whether,
                                                   18
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 19 of 50 PageID #: 3608




  according to the understanding of a POSITA, those terms should be construed as means-plus-

  function terms. The following is my analysis for these claim terms. In my opinion, each of the

  following claim terms is definite, and Defendants have not presented evidence or otherwise

  proven that any of these terms are indefinite by clear and convincing evidence. In my analysis, I

  first analyze the claim language, specification, and extrinsic evidence for each allegedly-

  indefinite claim term. I then address Defendants’ contention the claim term is indefinite,

  explaining why the Defendants are incorrect and that the claims inform, with reasonable

  certainty, a POSITA about the scope of the invention.

         55.     In my opinion, Defendants have failed to show by clear and convincing evidence

  that any claim term I discuss below is indefinite. In other words, in light of the intrinsic and

  extrinsic evidence, the claim term informs a POSITA about the scope of the claims with

  reasonable certainty, and there is no clear and convincing evidence otherwise.

         A.      The ’519 Patent Claims and Disputed Claim Terms

         56.     The following are representative asserted claims from the ’519 Patent. The claim

  terms that Defendants assert are indefinite and/or governed by § 112(6) are shown in bold italics.

  Claim terms that Defendants assert are governed by § 112(6) are also underlined.

                 1. [pre] A computer-implemented method for generating data
                 graphical displays, comprising the steps of:

                 [1.1] receiving data to be displayed in a non-textual format, said
                 received data being indicative of a plurality of variables;

                 [1.2] retrieving graph style data items from a data file, said graph
                 style data items containing display characteristics to be used in
                 displaying the data in a non-textual format; and

                 [1.3] accessing of the graph style data items in order to display
                 non-textual formatted output based upon the graph style data
                 items;



                                                   19
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 20 of 50 PageID #: 3609




              [1.4] said graph style data items containing graph style metadata
              that have descriptors specifying what statistical roles different data
              variables have within the data;

              [1.5] wherein the specified statistical roles are used to define
              display characteristics for the data;

              [1.6] wherein the data is displayed in a non-textual format in
              accordance with the graph style data items and the graph style
              metadata.

                                              ***

              34. [pre] A computer-implemented apparatus for generating data
              graphical displays based upon data, comprising:

              [34.1] a graph generator module that receives data to be displayed
              in a non-textual format, said received data being indicative of a
              plurality of variables;

              [34.2] graph styles data structure that defines display
              characteristics to be used in displaying the data in a non-textual
              format,

              [34.3] said graph style data structure containing graph style
              metadata that defines display characteristics for data through the
              metadata associating at least two of the variables with statistical
              roles;

              [34.4] said graph generator module having data access to the
              graph style data structure,

              [34.5] said graph generator module generating at least one
              graphical output based upon the received data, said graphical
              output being generated in accordance with the defined data
              characteristics of the graph styles data structure.

                                              ***

              37. The apparatus of claim 34 wherein the graph style metadata
              identifies a data variable as having a category role and identifies
              another data variable as having a response role, said category
              role and said response role being used by in different output non-
              textual formats.




                                                20
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 21 of 50 PageID #: 3610




  The following is my claim construction analysis for the terms above. As discussed below, none

  of these terms is indefinite, and a POSITA would not have a firm conviction based on the

  intrinsic and extrinsic evidence that any of these terms are indefinite.

        i.“non-textual format” / “non-textual formatted output”

   Term (Claim)                       Plaintiff’s Proposed             Defendants’ Proposed
                                      Construction                     Construction
   “non-textual format” / “non-       Plain and ordinary meaning       Indefinite
   textual formatted output”

   (claims 1, 2, 5, 6, 7, 8, 9, 12,
   14, 15, 16, 17, 33, 34, 37, 38,
   39, 40, 41, 42, 43, 44, 45, 50,
   58)

         57.      The claim terms “non-textual format” and “non-textual formatted output” appear

  throughout many of the asserted claims. The meaning of each of these terms is clear and

  definite. “Non-textual format[ted output]” refers to a format by which the output is not displayed

  as text, such as in a graphical format.

         58.      The meaning of these claim terms is clear and definite from the claim language

  itself. For example, in claim 34, the term “non-textual format” appears in the context of

  limitations [34.1]–[34.5]. These limitations describe a “graph generator module that receives

  data to be displayed in a non-textual format,” “graph styles data that defines display

  characteristics to be used in display the data in a non-textual format,” and a “graph generator

  module [that] generat[es] at least one graphical output” (Id., claim 34, limitations [34.1]–[34.5]),

  which all clearly indicate that “non-textual format” refers to data that is to be displayed

  graphically or in some form other than a textual format.

         59.      It is also clear to a POSITA that “non-textual format” does not just refer to a

  graphical format, because claim 2 of the ’519 Patent recites “The method of claim 1 wherein the



                                                   21
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 22 of 50 PageID #: 3611




  non-textual format includes a graphic format.” That is, claim 2 further limits claim 1 by

  specifying a graphical format, as opposed to another type of non-textual format.

         60.     Further evidence of the clarity of the meaning of “non-textual format” and “non-

  textual formatted output” comes from the specification. When describing the background and

  summary of the invention, the ’519 Patent explains that the invention relates to “[g]raphical

  depictions of computer-generated data” and the “appearance of graphical displays” and

  associated “graphical styles.” (’519 Patent, 1:26–36). The specification then describes the

  advantages of the invention, including that data that is displayed in a “non-textual format” refers

  to data displayed graphically or in some other non-textual representation:

                 The present invention overcomes the aforementioned difficulties
                 by providing a computer-implemented system and method for
                 generating data graphical displays. The data is indicative of a
                 plurality of variables. The system and method receive data that is
                 to be displayed in a non-textual format. Graph style data items
                 are retrieved that contain the display characteristics for displaying
                 the data in the non-textual format. The data is displayed in
                 accordance with the graph style data items.

  (Id., 1:37–45, emphasis added.)

         61.     The detailed description of the ’519 Patent also makes it clear that “non-textual”

  output refers to graphic or other type of output:

                 The definition and generation of graphic output via the graph
                 styles data may be performed in many different ways. … For
                 example, such unique graph styles as the following may be
                 predefined: an analysis style (e.g., showing a magnifying glass in
                 the background); an astronomy style; a banker style; a blockprint
                 style; a convention style; a curve style; an education style; an
                 electronics style; a gears style; a magnify style; a money style; an
                 RSVP style; a science style; a sketch style; a statistical style; a torn
                 style; a watercolor style; and others. These styles may allow the
                 following display characteristics to [be] used with non-textual
                 output: soft shadows around text; transparency of data primitives,
                 legends and graphics area; texture maps on data primitives and
                 graphics area; background images specific to industries; use of
                 specific fonts to highlight labeling and values; color scheme to
                                                      22
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 23 of 50 PageID #: 3612




                  enhance the overall appearance of the graphs; gradient fills for the
                  graphics area; linestyles to highlight data; and others.

  (Id., 6:4–30, emphasis added.)

         62.      The foregoing makes it clear that “non-textual” refers to graphical aspects, or

  “display characteristics,” of visual output that can be represented as “graph styles data”: shadows

  around text, transparency of displayed text (i.e., how much of the background shows through the

  text), background images, colors, gradient fills, highlighting, and so on. This is nothing more or

  less than the plain and ordinary meaning of “non-textual” as understood by a POSITA.

         63.      In their amended Exhibit A to their P. R. 4-2 disclosure, Defendants assert that

  these terms are “[i]ndefinite,” but do not provide any explanation for why the terms are allegedly

  indefinite. This disclosure also states that “Defendants reserve the right to rely on the expert

  testimony of Dr. Mark Jones regarding how it is not clear what non-textual format and non-

  textual formatted output means, and how the format and/or formatted output can be text.” This

  statement is similarly unclear about Defendants’ contention why these terms are indefinite, and

  they are not indefinite as explained above.

         64.      For the reasons discussed above, it is my opinion that a POSITA would find that

  the claim terms “non-textual format” and “non-textual formatted output” reasonably inform the

  POSITA about the scope of the claim and are not indefinite.

       ii.[withdrawn]

  [Paragraphs 65-74 withdrawn]

      iii. “wherein the graph style metadata identifies a data variable as having a category role and
          identifies another data variable as having a response role, said category role and said
          response role being used by in different output non-textual formats”

   Term (Claim)                      Plaintiff’s Proposed             Defendants’ Proposed
                                     Construction                     Construction
   “wherein the graph style          Plain and ordinary meaning       Indefinite
   metadata identifies a data

                                                   23
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 24 of 50 PageID #: 3613




   variable as having a category
   role and identifies another
   data variable as having a
   response role, said category
   role and said response role
   being used by in different
   output non-textual formats”

   (claim 37)

          75.        This claim term appears in dependent claim 37. The meaning of this claim term is

  clear and definite, including from the claim language itself. Claim 37 states that the “graph style

  metadata” (i.e., metadata describing the graph style of a variable) performs two identifications.

  First, this metadata “identifies a data variable as having a category role.” (’519 Patent, claim

  37). A POSITA would understand what a “category role” is in the relevant art and that a

  variable can be a category variable, i.e., can have a category role. Specifically, a POSITA would

  understand a category variable to be a variable that can take on one of a limited number of

  values, i.e., a “bucket” such as a spoken language, political party, or demographic affiliation. 8

  (See for example ’519 Patent, 2:63–64, 4:62–64, 5:13–19, 5:45–49). Second, this metadata

  “identifies another data variable as having a response role.” (Id., claim 37.) A POSITA would

  similarly understand what a “response role” is and that a variable can have a response role.

  Specifically, a POSITA would understand a response variable to be a variable that is dependent

  on an input (or independent) variable, such as an outcome of an experiment or mathematical

  function. 9 (See for example id., 3:2–4, 3:30–35, 4:64–66, 5:22–24). Defendants do not assert

  that either of these portions of claim 37 are indefinite, nor do they assert that “category” or

  “response” alone are indefinite.


          8
            Many statistics texts use the term “classification” instead of “category” variable; a POSITA would
  understand that these terms are equivalent.
          9
              “Dependent variable” is an alternative term for “response variable”; see ¶71 above.

                                                            24
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 25 of 50 PageID #: 3614




         76.     Instead, Defendants appear to assert that the last portion of claim 37 is indefinite

  due to an obvious typographical error. This last portion states, “said category role and said

  response role being used by in different output non-textual formats.” (Id., claim 37, emphasis

  added). This obvious typographical error does not render claim 37 indefinite, and even as

  written claim 37 reasonably informs a POSITA of its claim scope in light of the specification.

  This language appeared in the original application to the PTO, and the Examiner never raised an

  issue with it despite its appearance in several rounds of amended claims (see for example ’519

  File History at 4/15/02 Application p.27; 7/13/04 Responsive Amendment p.9; 1/19/05

  Responsive Amendment p.9; 5/25/05 Responsive Amendment p.9; 1/13/06 Responsive

  Amendment p.9; 6/30/06 Responsive Amendment p.9). Regardless of whether the drafter meant

  to say that the category role and response role are used “by” or “in” different output non-textual

  formats, the meaning of this phrase is the same: data having a category role and data having a

  response role—as identified by the graph style metadata—is used when displaying that data in

  bar charts, pie charts, graphs, scatter plots, and so on (i.e., “by” and/or “in” the “different output

  non-textual formats”). Put another way, the claim language is clear that the category role and the

  response role are used to generate outputs in different non-textual formats. In particular, this is

  explained by the specification, which discloses that data for category and response variables may

  be displayed differently, according to different output formats. (Compare id., e.g., Fig. 5 and

  5:27–55 (displaying year “category” variable data and sales “response” variable data in one

  manner for a bar chart output format) with Fig. 6 and 5:56–63 (displaying same year “category”

  variable data and same sales “response” variable data in a different manner for a pie chart output

  format). See also id., 3:12–14 (“An aspect of a graph may be formatted based upon a

  combination of graph styles data associated with a variable and the variable’s role.”)). In light of



                                                    25
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 26 of 50 PageID #: 3615




  these portions of the specification, a POSITA would understand the meaning of claim 37, which

  is not indefinite in spite of the minor and obvious typographical error “by in” identified by

  Defendants.

         77.      In their amended Exhibit A to their P. R. 4-2 disclosure, Defendants assert that

  this term is “[i]ndefinite”. This disclosure also states that “Defendants reserve the right to rely

  on the expert testimony of Dr. Mark Jones regarding this term regarding how it is unclear as to

  whether “said category role and said response role” are used “by”/“in” “different output non-

  textual formats.” Based upon this statement, Defendants appear to assert this term is indefinite

  due to the “by” / “in” typographical error. As discussed above, however, that obvious and minor

  typographical error does not render this term indefinite.

         78.      For the reasons discussed above, it is my opinion that a POSITA would find that

  the claim term “wherein the graph style metadata identifies a data variable as having a category

  role and identifies another data variable as having a response role, said category role and said

  response role being used by in different output non-textual formats” is not indefinite.

       iv.“the graph generator module”

   Term (Claim)                      Plaintiff’s Proposed              Defendants’ Proposed
                                     Construction                      Construction
   “the graph generator module”      Plain and ordinary meaning        Indefinite

   (claims 34, 52, 53, 58)           35 U.S.C. § 112(6) does not       35 U.S.C. § 112(6) applies.
                                     apply
                                                                       Function(s): receives data to
                                                                       be displayed in a non-textual
                                                                       format; having data access to
                                                                       the graph style data structure;
                                                                       generating at least one
                                                                       graphical output based upon
                                                                       the received data

                                                                       Structure: none



                                                   26
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 27 of 50 PageID #: 3616




          79.      The claim term “the graph generator module” appears in independent claim 34

  and its dependent claims 52 and 53, as well as independent claim 58. The meaning of this term

  is clear and definite. “The graph generator module” refers to the hardware and/or software that

  generates a graph. Defendants assert that a POSITA would understand that this term should be

  construed as a means-plus-function term (a “112(6) term”) lacking corresponding structure and is

  therefore indefinite. I disagree that a POSITA would understand this to be a 112(6) term. A

  POSITA would understand a “graph generator module” to be a well-known software component

  that is used to generate graphs, akin to a device driver for a plotter (a hardware component used

  to create hard copies of data graphics). The operational details of the graph generator module are

  not germane to a POSITA’s ability to understand the invention sufficiently to make and use it.

  For these reasons, and the others below, this claim term is clear and definite, and would not be

  understood to be a 112(6) term.

          80.      In the claim language, the claim does not use the word “means”. As a result, my

  understanding is that there is not a presumption that “the graph generator module” is a 112(6)

  term. I also note that the applicants stated claims in means-plus-function claim language when

  they intended to invoke § 112(6). For example, unasserted claim 57 shown below includes at

  least three means-plus-function limitations.10

                   57. [pre]      A computer-implemented apparatus for generating
                   data graphical displays, comprising:

                   [57.1] means for receiving data to be displayed in a non-textual
                   format, said received data being indicative of a plurality of
                   variables;

                   [57.2] means for retrieving graph style data items from a data file,



          10
              I have been informed that SAS originally asserted, but had subsequently withdrawn, claim 57 having
  these different means-plus-function limitations.

                                                         27
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 28 of 50 PageID #: 3617




                 [57.3] said graph style data items containing display characteristics
                 to be used in displaying the data in a non-textual format; and

                 [57.4] said graph style data items containing graph style metadata
                 that specify statistical roles that different data variables have
                 within the data;

                 [57.5] means for accessing of the graph style data items by
                 different types of software applications in order to display through
                 the different types of software applications non-textual formatted
                 output based upon the graph style metadata.

  (’519 Patent, claim 57, emphasis added).

  As noted by the emphasized text above, unasserted claim 57 includes similar functions that

  Defendants identify when alleging that “the graph generator module” is a 112(6) term.

  (Specifically, Defendants proffer “receives data to be displayed in a non-textual format” as their

  construction of one of the functions to be performed by this claim term; unasserted claim 57

  contains “means for receiving.”) The applicants clearly knew how to draft claims and claim

  terms (including those having the same or similar functions) in 112(6) format using the word

  “means” if they desired. However, in claims 34, 52, 53 and 58, the applicants chose not to use

  the words “means for”. Moreover, claim 52 provides a structural limitation, specifying that “the

  graph generator module is located in a second computer-based storage medium location.” This

  further corroborates that a POSITA would understand and recognize a “graph generator module”

  to be a well-known software component whose internal details are not germane to a POSITA’s

  ability to make and use the invention.

         81.     In addition, the only limitation in claim 34 that identifies a function for the graph

  generator module does not identify it as a 112(6) term. The only such limitation is [34.5]:

         [34.5] said graph generator module generating at least one graphical output based

         upon the received data, said graphical output being generated in accordance with the

         defined data characteristics of the graph styles data structure.

                                                   28
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 29 of 50 PageID #: 3618




  I understand the term “generating at least one graphical output based upon the received data” to

  be functional, but this does not indicate that the graph generator module is a 112(6) term.

  Instead, it only narrows this limitation by requiring the graph generator module to generate a

  graph in a particular way. The same is true for claim 58.

         82.     Because Defendants are incorrect that “the graph generator module” is a 112(6)

  term, they are incorrect that the term is indefinite due to lack of corresponding structure.

         83.     In their amended Exhibit A to their P. R. 4-2 disclosure, Defendants also state that

  “Defendants reserve the right to rely on the expert testimony of Dr. Mark Jones regarding the

  lack of corresponding structure for this term.” This statement does not state that Dr. Jones will

  opine on why the term “the graph generator module” should be considered a 112(6) term in the

  first place. Regardless, this statement does not provide any indication of why a POSITA would

  understand this to be a 112(6) term, or why a POSITA would conclude that there is no

  corresponding structure for this term even assuming it was a 112(6) term despite the detail

  disclosed in the specification.

         84.     For the reasons discussed above, it is my opinion that a POSITA would find that

  the claim term “the graph generator module” reasonably informs the POSITA about the scope of

  the claim. A POSITA would not conclude that this term is a 112(6) term.

         B.      The ’686 Patent Claims and Disputed Claim Terms

         85.     Following are representative asserted claims from the ’686 Patent. The claim

  terms that Defendants assert are indefinite are shown in bold italics.

                 1. [pre] A computer-implemented method for handling a database
                 statement from a first database system, comprising the steps of:

                 [1.1] receiving a first fourth-generation language database
                 statement from the first database system, wherein the first database
                 statement is formatted according to the first database system’s
                 query language format;

                                                   29
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 30 of 50 PageID #: 3619




              [1.2] accessing database functional language difference data,
              wherein the database functional language difference data indicates
              a format that contains at least one database functional statement
              difference from the first database system’s query language format;

              [1.3] generating a second fourth-generation language database
              statement that is used within a second database system,

              [1.4] wherein the second database statement is generated based
              upon the first database statement and upon the accessed database
              functional language difference data,

              [1.5] wherein the second database statement is compatible with the
              second database system’s query language format;

              [1.6] wherein a tree representative of the syntax of the database
              language used within the first database system and of metadata
              associated with the first database system is used in generating the
              second database statement

              [1.7] wherein the tree contains logical pieces parsed from the first
              fourth-generation language database statement;

              [1.8] using a plurality of component software objects to textualize
              the logical pieces contained in the tree, wherein textualizing a
              logical piece includes generating fourth-generation database
              language text;

              [1.9] wherein a first component software object is associated with
              a first logical piece contained in the tree; wherein the first
              component software object is associated with a first method to
              textualize, into fourth-generation database language text, the first
              component software object’s associated logical piece that is
              contained in the tree;

              [1.10] using a plurality of software drivers to textualize logical
              pieces into fourth-generation database language text;

              [1.11] wherein a first software driver textualizes through a
              second method a logical piece into fourth-generation database
              language text that is compatible with the second database system’s
              query language format;

              [1.12] wherein a second software driver textualizes through a
              third method a logical piece into fourth-generation database
              language text that is compatible with a third database system’s
              query language format;


                                                30
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 31 of 50 PageID #: 3620




                  [1.13] switching association of the first component software object
                  from the first method to the second method for fourth-generation
                  database language textualization;

                  [1.14] wherein because of the switching of the association of the
                  first component software object, the first component software
                  object textualizes fourth-generation database language text that is
                  compatible with the second database system’s query language
                  format and that is not compatible with the first database system's
                  query language format.

                                                  ***

                  26. The method of claim 1 wherein the first and second database
                  systems’ query language formats are based upon a standardized
                  fourth-generation structured query language (SQL) version.

                                                  ***

                  27. The method of claim 26 wherein the first database system’s
                  query language format utilizes a superset of the SQL standard.

                                                  ***

                  45. The method of claim 1 wherein the switching of the
                  association includes switching pointing of the first method to 10
                  the second method for the first software driver.

  The following is my claim construction analysis for the terms above. As discussed below, none

  of these terms is indefinite, and a POSITA would not have a firm conviction based on the

  intrinsic and extrinsic evidence that any of these terms are indefinite.

        i.“a superset of the SQL standard”

   Term (Claim)                      Plaintiff’s Proposed              Defendants’ Proposed
                                     Construction                      Construction
   “a superset of the SQL            Plain and ordinary meaning        Indefinite
   standard”

   (claims 27, 28)

         86.      The claim term “a superset of the SQL standard” appears in dependent claims 27

  and 28. The meaning of this claim term is clear and definite, including from both the plain

  language and the specification. Claim 27 in its entirety states:
                                                   31
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 32 of 50 PageID #: 3621




                 27. The method of claim 26 wherein the first database system’s
                 query language format utilizes a superset of the SQL standard.

         87.     In their amended Exhibit A to their P. R. 4-2 disclosure, Defendants assert that

  this term is “[i]ndefinite,” but do not provide any explanation for why this term is allegedly

  indefinite. I understand that Defendants have now proposed a construction of this term as “a set

  that includes all of the SQL standard and additional elements not in the SQL standard.” This

  change does not cause me to alter my testimony, below. This disclosure also states that

  “Defendants reserve the right to rely on the expert testimony of Dr. Mark Jones regarding how it

  is not clear how a database system could use a ‘superset’ of the SQL standard but also have

  variations in the standard such that it does not use the entirety of the standard language format.”

  From this statement, Defendants apparently misunderstand the use of “superset” and related

  terminology in the claims and in the specification. Yet, as I will show, these are clear and

  unambiguous to a POSITA.

         88.     A POSITA understands that “superset” in the context of programming languages

  borrows from the term in mathematics, wherein a superset of S is defined as a set that contains

  all of the elements of S plus possibly additional elements (a set can be a superset of itself). In the

  programming language context, a superset of a language L contains all of the syntactic and

  semantic constructs of L plus possibly others. This is consistent with the definition of “superset”

  given in McGraw-Hill Dictionary of Scientific and Technical Terms, Sixth Edition (2003), which

  is: “A programming language that contains all the features of a given language and has been

  expanded or enhanced to include other features as well.” A copy of this dictionary definition is

  attached hereto as Exhibit B. Claims 27 and 28 refer to “superset[s] of the SQL standard,”




                                                    32
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 33 of 50 PageID #: 3622




  meaning database query languages that have at least the constructs of standard SQL 11 plus

  possibly others.

          89.        The specification, meanwhile, presents disclosures that are broader than the

  claims—disclosures that involve dialects of SQL in addition to supersets of SQL. In the

  programming language context, a POSITA would understand “dialect” of a language to mean a

  language is one that has many but not necessarily all of the constructs of that language and

  possibly also others, just as one human language is a dialect of another (e.g., Quebecois is a

  dialect of French or Plattdeutsch is a dialect of German). In other words, “dialect” is a more

  general case than “superset”: supersets of a language L are dialects of L but not necessarily vice

  versa. This is consistent with the definition of “dialect” in Microsoft Press Computer Dictionary,

  Third Edition (1997), which is: “A variant of a language or protocol. For example, Transact-

  SQL12 is a dialect of structure query language (SQL).” A copy of this dictionary definition is

  attached hereto as Exhibit B.

          90.        The specification uses the terms “superset” and “dialect” consistently with these

  meanings. It says:,

                     “Within the system 30, a textualization process 50 addresses the
                     complexity of translating a native database statement 32 dialect
                     into a variety of third party database dialects (34, 36, 38) by
                     allowing the common parts of the default syntax of functionality to
                     be shared between a native database and a third party database.
                     The textualization process 50 utilizes database specific
                     textualizations 52 to translate the common parts to the third party
                     database dialect.”


          11
             At the time when the application that would issue as the ’686 Patent was filed, the SQL standard in force
  was SQL:1999, published in December 1999. See for example https://www.iso.org/standard/26196.html and
  https://www.iso.org/standard/26197.html. The standard is colloquially referred to, including in the ’686 Patent, as
  “ANSI SQL,” because the (American) ANSI standards body created the original SQL standard in 1986 before
  subsequently handing the standard off to (the international) ISO, which manages it to this day.
          12
               Transact-SQL is the dialect of SQL supported by Microsoft and Sybase database systems.

                                                          33
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 34 of 50 PageID #: 3623




                    (’686 Patent at 2:24-26, emphasis added);

           and:

                    The textualization process 50 compartmentalizes an SQL statement
                    32 into logical text pieces or components which are initially
                    provided based on a default SQL dialect … Any of these text
                    pieces can be overridden by a third party SQL provider that utilizes
                    a different SQL dialect than the default.

                    (Id. at 3:12-17, emphasis added)

           Regarding supersets, it says:

                    “It should be further understood that different types of databases
                    refer to database systems that contain differences in their
                    respective database statement format and/or syntax, such as
                    utilizing a different superset of an ANSI database statement
                    standard.”

                    (Id. at 2:49-53, emphasis added.)

           91.      In other words, the specification is stating that different database can use different

  query languages, some of which may be different supersets of the standard SQL language. 13 And

  the examples given in the specification involve dialects of SQL that are not necessarily supersets

  of the standard; see for example Id. at 4:1-11, 4:43-50, 7:62-67, and 8:26-64. Only claims 25 and

  27 limit their scope to supersets of standard SQL. Thus, there is no ambiguity about the use of

  “superset” in the claims and that the specification embodies that scope. It is my understanding

  that the specification may disclose functionality beyond that which is recited in the claims.




           13
              The Summary section of the specification states that “… most database systems, such as those from
  Oracle, Sybase, Business Object, SAS, or Brio, implement a superset of the ANSI standard.” (’686 Patent at 1:16-
  19.) Those commercial systems were known to maintain compatibility with official SQL standards over time, in
  addition to implementing their own dialects or supersets of the standards. Regardless of whether the foregoing
  statement was true at the time of filing, it is also consistent with the specification’s use of the term “superset” and
  does not limit the specification’s applicability to supersets of standard SQL.

                                                             34
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 35 of 50 PageID #: 3624




         92.      For the reasons discussed above, it is my opinion that a POSITA would find that

  the claim term “a superset of the SQL standard” reasonably informs the POSITA about the scope

  of the claim and is not indefinite.

       ii.[withdrawn]

  [Paragraphs 93-96 withdrawn]

       iii. “wherein the first component software object is associated with a first method to
           textualize”

   Term (Claim)                         Plaintiff’s Proposed            Defendants’ Proposed
                                        Construction                    Construction
   “wherein the first component         Plain and ordinary meaning      Indefinite
   software object is associated
   with a first method to
   textualize”

   (claim 1)

         97.      This claim term appears in independent claim 1. The meaning of this claim term

  is clear and definite, including from the claim language itself. Once again, the claim means what

  it says. Earlier limitation [1.6] of claim 1 refers to a “first component software object” that is

  “associated with a first logical piece contained in a tree.” (’686 Patent, 10:24–25). This

  generally refers to the fact that each logical piece of a tree representation of the first database’s

  syntax has a software object associated with it. Subsequent limitation [1.9] at issue then states

  that “… the first component software object is associated with a first method to textualize,”

  meaning that this software object is associated with a first method to textualize from a certain

  aspect of the native database syntax. This is apparent from the complete context of this claim

  term within limitation [1.9], which is as follows:

                  [1.9] wherein a first component software object is associated with
                  a first logical piece contained in the tree; wherein the first
                  component software object is associated with a first method to
                  textualize, into fourth-generation database language text, the first


                                                     35
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 36 of 50 PageID #: 3625




                  component software object’s associated logical piece that is
                  contained in the tree;

  When read in its entirety, this limitation states that the software object is associated with (1) a

  first logical piece contained in the tree (i.e., a piece of the native syntax statement from the first

  database system) and (2) a first method to textualize the software object’s “associated logical

  piece that is contained in the tree” into fourth-generation database language text.

          98.     This definite meaning to a POSITA is confirmed by the specification, which

  explains that “[t]he textualization process 50 compartmentalizes [each] SQL statement 32 into

  logical text pieces or components which are … represented in the SQL tree.” (Id., 3:12–15).

  “[A]n SQL tree is used by the textualization process 50 to process an SQL statement 32. The

  SQL tree 60 represents the syntax of a native database’s SQL statement 32 and its related

  metadata … .” (Id., 3:1–5). “[A] driver object 110 is responsible for creating an ‘override’ 112

  to the default method 106” for textualizing an SQL component object statement. (Id., 3:61–67).

  In other words, a component software object includes a textualization method that reflects the

  syntax of that component of the native database’s SQL syntax, as is the case here for the claimed

  “first component software object” claim term in dispute.

          99.     In their amended Exhibit A to their P. R. 4-2 disclosure, Defendants assert that

  this term is “[i]ndefinite,” but do not provide any explanation for why this term is allegedly

  indefinite. This disclosure also states that “Defendants reserve the right to rely on the expert

  testimony of Dr. Mark Jones regarding how it is not clear what is meant by a first method to

  textualize, or how the switching of the association between the first component software object

  and the first method to textualize includes switching of the first method to the second method for

  the first software driver.” This statement is unclear about Defendants’ contention why this term

  is indefinite. Regardless, this term is not indefinite as explained above.


                                                    36
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 37 of 50 PageID #: 3626




         100.     For the reasons discussed above, it is my opinion that a POSITA would find that

  the claim term “wherein the first component software object is associated with a first method to

  textualize” reasonably informs the POSITA about the scope of the claim and is not indefinite.

       iv.“wherein a first software driver textualizes through a second method”

   Term (Claim)                     Plaintiff’s Proposed              Defendants’ Proposed
                                    Construction                      Construction
   “wherein a first software        Plain and ordinary meaning        Indefinite
   driver textualizes through a
   second method”

   (claim 1)

         101.     This claim term also appears in independent claim 1. The meaning of this claim

  term is clear and definite, including from the claim language itself. Once again, the claim means

  what it says. This claim term appears in limitation [1.11], which states:

                  [1.11] wherein a first software driver textualizes through a
                  second method a logical piece into fourth-generation database
                  language text that is compatible with the second database system’s
                  query language format

  As shown by this claim language, this limitation requires “a first software driver” that

  “textualizes through a second method” a logical piece of the tree representation of the first

  database language syntax and associated metadata. (See ’686 Patent, limitation [1.4]). Further,

  this limitation requires that the textualization to be “into a fourth-generation database language

  text that is compatible with the second database system’s query language format.” (Id.,

  limitation [1.11]). Thus, the claim means what it says, requiring “a second method” that will

  textualize a “logical piece” into the syntax of the second (non-native) database system’s query

  language format.

         102.     This definite meaning to a POSITA is confirmed by the specification. As already

  discussed, the specification explains that “[t]he textualization process 50 compartmentalizes


                                                   37
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 38 of 50 PageID #: 3627




  [each] SQL statement 32 into logical text pieces or components which are … represented in the

  SQL tree.” (Id., 3:12–15).    “[A]n SQL tree is used by the textualization process 50 to process

  an SQL statement 32. The SQL tree 60 represents the syntax of a native database’s SQL

  statement 32 and its related metadata … .” (Id., 3:1–5.) “[A] driver object 110 is responsible for

  creating an ‘override’ 112 to the default method 106” for textualizing an SQL component object

  statement. (Id., 3:61–67.) In other words, a component software object can also include a

  textualization method that reflects the syntax of that component of the non-native database’s

  SQL dialect, as is the case here for the claimed “second method” of the “first software driver”

  claim term in dispute. By textualizing using the “second method” (i.e., the method related to the

  syntax of the non-native database) rather than the “first method” (i.e., the method related to the

  syntax of the native database), SQL statements are textualized and transformed into the required

  syntax for the non-native database.

          103.   In their amended Exhibit A to their P. R. 4-2 disclosure, Defendants assert that

  this term is “[i]ndefinite,” but do not provide any explanation for why this term is allegedly

  indefinite. This disclosure also states that “Defendants reserve the right to rely on the expert

  testimony of Dr. Mark Jones regarding how it is not clear how or if the first software driver

  textualizes through a second method at least because the claim also states that because of the

  switching of the association of the first component software object, the first component software

  object textualizes through the second method.” It is not entirely clear what Defendants mean or

  what their indefiniteness theory is through this brief statement. Regardless, there is no

  inconsistency or indefiniteness from this claim term and its meaning described above and the

  other claim language in claim 1. For the reasons explained above, this claim term is not

  indefinite.



                                                   38
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 39 of 50 PageID #: 3628




         104.     For the reasons discussed above, it is my opinion that a POSITA would find that

  the claim term “wherein a first software driver textualizes through a second method” reasonably

  informs the POSITA about the scope of the claim and is not indefinite.

       v.“wherein a second software driver textualizes through a third method”

   Term (Claim)                     Plaintiff’s Proposed              Defendants’ Proposed
                                    Construction                      Construction
   “wherein a second software       Plain and ordinary meaning        Indefinite
   driver textualizes through a
   third method”

   (claim 1)

         105.     This claim term also appears in independent claim 1. The meaning of this claim

  term is clear and definite, including from the claim language itself. Once again, the claim means

  what it says. This claim term appears in limitation [1.12], which states:

                  [1.12] wherein a second software driver textualizes through a
                  third method a logical piece into fourth-generation database
                  language text that is compatible with a third database system’s
                  query language format;

  As shown by this claim language, this limitation requires “a second software driver” that

  “textualizes through a third method” a logical piece of the tree representation of the first database

  language syntax and associated metadata. (See ’686 Patent, limitation [1.4]). Further, this

  limitation requires that the textualization to be “into a fourth-generation database language text

  that is compatible with the third database system’s query language format.” (Id., limitation

  [1.12]). Thus, the claim means what it says, requiring “a third method” that will textualize a

  “logical piece” into the syntax of the third (non-native) database system’s query language format.

  The additional requirement of this limitation is the introduction of a second non-native database,

  and a corresponding “second software driver” having a “third method” for textualizing

  corresponding to this second, additional non-native database. In other words, the invention as a


                                                   39
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 40 of 50 PageID #: 3629




  whole covers textualizing and transforming a native SQL statement in one format into at least

  two non-native SQL statement formats for two different non-native databases.

         106.    This definite meaning to a POSITA is confirmed by the specification. As already

  discussed, the specification explains that “[t]he textualization process 50 compartmentalizes

  [each] SQL statement 32 into logical text pieces or components which are … represented in the

  SQL tree.” (Id., 3:12–15.) “[A]n SQL tree is used by the textualization process 50 to process an

  SQL statement 32. The SQL tree 60 represents the syntax of a native database’s SQL statement

  32 and its related metadata … .” (Id., 3:1–5.) “[A] driver object 110 is responsible for creating

  an ‘override’ 112 to the default method 106” for textualizing an SQL component object

  statement. (Id., 3:48–67.) In other words, a component software object can also include a

  textualization method that reflects the syntax of the non-native database’s SQL statements, as is

  the case here for the claimed “third method” of the “second software driver” claim term in

  dispute. By textualizing using the “third method” (i.e., the method related to the syntax of an

  additional, second non-native database) rather than the “first method” (i.e., the method related to

  the syntax of the native database), SQL statements are textualized and transformed into the

  required syntax for a second, additional non-native database.

         107.    In their amended Exhibit A to their P. R. 4-2 disclosure, Defendants assert that

  this term is “[i]ndefinite,” but do not provide any explanation for why this term is allegedly

  indefinite. This disclosure also states that “Defendants reserve the right to rely on the expert

  testimony of Dr. Mark Jones regarding how it is not clear how or if the second software driver

  textualizes through a third method.” It is not entirely clear what Defendants mean or what their

  indefiniteness theory is through this brief statement. As discussed above, the claim language




                                                   40
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 41 of 50 PageID #: 3630




  clearly states that the second software driver textualizes through a third method. Regardless, for

  the reasons explained above, this claim term is not indefinite.

         108.    For the reasons discussed above, it is my opinion that a POSITA would find that

  the claim term “wherein a second software driver textualizes through a third method” reasonably

  informs the POSITA about the scope of the claim and is not indefinite.

         C.      The ’996 Patent Claims and Disputed Claim Terms

         109.    Following is a representative asserted claim from the ’996 Patent. The claim

  terms that Defendants assert are indefinite are shown in bold italics.

                 19. [pre] A computer implemented system for processing a query,
                 comprising:

                 [19.1] one or more physical data processors;

                 [19.2] one or more non-transitory computer-readable storage
                 mediums containing instructions configured to cause the one or
                 more processors to perform operations including:

                 [19.3] receiving a native syntax query requesting data stored in a
                 non-native database that uses a non-native syntax, wherein the
                 query is received at an application that is separate from the non-
                 native database, wherein the query requests that the data be
                 retrieved from the non-native database, wherein the query requests
                 that a processing operation be performed on the requested data by
                 the application, wherein the query includes one or more
                 expressions, and wherein one or more of the expressions includes
                 one or more functions;

                 [19.4] parsing the native syntax query, wherein parsing includes
                 identifying a function within an expression that cannot be
                 processed by the non-native database, wherein the function
                 specifies the processing operation to be performed on the requested
                 data by the application, wherein a plurality of labels are associated
                 with the function and the expression, and wherein labels include
                 constant labels and format labels;

                 [19.5] analyzing the function and the expression to determine a
                 context of the function within the expression, wherein the context
                 describes how the function is used within the expression;


                                                  41
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 42 of 50 PageID #: 3631




                  [19.6] generating a final expression query by obtaining a control
                  string from an internal table for each of the plurality of labels
                  associated with the function and the expression, wherein label
                  modifiers are applied to format labels;

                  [19.7] transforming the native syntax query into an equivalent
                  non-native syntax query, wherein transforming includes parsing
                  and inserting the final expression query into the equivalent non-
                  native syntax query using the function, the expression, and the
                  context to translate the function and the expression into multiple
                  functions and multiple expressions that are configured for
                  processing by a non-native database system;

                  [19.8] transmitting the equivalent non-native syntax query to a
                  non-native database system to generate results and to perform the
                  processing operation on the generated results;

                  [19.9] receiving processed results from a non-native database
                  system; and

                  [19.10] transmitting the processed results to a client application

  The following is my claim construction analysis for the terms above. As discussed below, none

  of these terms is indefinite, and a POSITA would not have a firm conviction based on the

  intrinsic and extrinsic evidence that any of these terms are indefinite.

        i.“native” / “non-native”

   Term (Claim)                       Plaintiff’s Proposed             Defendants’ Proposed
                                      Construction                     Construction
   “native”                           Plain and ordinary meaning       Indefinite

   (claims 1, 2, 3, 19, 20, 23, 37,
   38, 41)

   “non-native”

   (claims 1, 5, 19, 23, 37, 41)

         110.     The claim terms “native” and “non-native” appear throughout the asserted claims

  as modifiers to nouns such as database and database system, and syntax and syntax query. The




                                                   42
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 43 of 50 PageID #: 3632




  meanings of the terms “native” and “non-native” in the claim terms are clear and definite,

  including from the claim language itself.

          111.     “Native” simply means “the type of system a user or program is working with,”

  as opposed to other types of systems. This is the plain and ordinary meaning of the term as

  understood by a POSITA. The analogy, of course, is to “native language” as opposed to “non-

  native language.” This comports with contemporaneous dictionary definitions of “native,” such

  as:

                   a. The Facts On File Dictionary of Computer Science (2001) defines “native

                       compiler” as “[t]he usual form of compiler that runs on a computer producing

                       an object file for that computer, as opposed to a cross compiler.” 14

                   b. Webster’s New World Computer Dictionary, Tenth Edition (2003) defines

                       “native compiler” as “a compiler that is designed to execute on the computer

                       for which it is generating code.”

                   c. Barron’s Dictionary of Computer and Internet Terms, Tenth Edition (2009)

                       defines “native” as “Designed for a specific hardware or software

                       environment (rather than for compatibility with something else). “

                   d. Microsoft Press Computer Dictionary, Third Edition (1997) defines “native

                       application” as “A program that is designed specifically for a particular type

                       of microprocessor, that is, a program that is binary compatible with a

                       processor.” It defines “native code” as “Code specific to a particular machine

                       or processor”, and it defines “native compiler” as “A compiler that produces


          14
             A compiler is a program that translates code written (by a programmer) in a programming language into
  machine code for a computer to run, such as a C++ compiler for Windows PCs. A cross-compiler is a compiler that
  produces machine code to be run on a different type of computer from the one running the compiler, such as a C++
  compiler for Windows PCs that produces code for an Apple Macintosh.

                                                         43
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 44 of 50 PageID #: 3633




                       machine code for the computer on which it is running, as opposed to a cross-

                       compiler, which produces code for another type of computer.”

  Copies of these dictionary definitions are attached hereto as Exhibit B.

          112.     In the context of the ’996 Patent, a POSITA would understand that “native” refers

  more specifically—while not diverging from the plain and ordinary meaning—to the query

  language syntax supported by the database that a client application is accessing. 15 That is, a user

  working with a given database system would use its own (“native”) querying capability to submit

  queries, and the same query language syntax could be used to submit queries to another database

  that supports the same language. A database system that uses a query syntax other than the one

  with which the user is working is thus a “non-native” system. A “native” SQL statement may

  not necessarily be supported by a “non-native” database system that that supports SQL

  statements written in a different, “non-native” syntax. As a result, if an application program

  seeks data stored in a “non-native” database system, any SQL statements that generated by that

  application program in a “native” syntax must be transformed into a “non-native” syntax that can

  be used to query the “non-native” database system.

          113.     This understanding of a POSITA is consistent with the specification. The

  summary of the invention explains that the invention is “for generating a query in a first fourth

  generation language at a native system.” (’996 Patent, 1:59–60). However, if “[t]he query is

  intended for a non-native database system capable of processing queries in a second fourth

  generation language,” then “the query is transformed through the use of formats into an

  equivalent query expression that can be processed by the non-native database system.” (Id.,




          15
           Other uses for this term that a POSITA would understand include “native code” generated by a
  programming language compiler for the same type of system that the compiler runs on.

                                                       44
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 45 of 50 PageID #: 3634




  1:60–2:4; see also id., 2:4–8.) As stated in this excerpt and elsewhere, the specification explains

  that the “native” database will support one fourth generation (4GL) programming language, such

  as the SAS language, whereas the “non-native” database and syntax will support a second,

  different fourth generation programming language. (Id., 4:31–59.) The specification also

  provides various examples using the SAS language “put( ) function,” which is supported if

  querying a “native” SAS database but may not be supported if querying a “non-native” third-

  party database “such as Oracle, DB2, Teradata, and others.” (See id., 3:41–4:25.) The

  specification discloses a “transformation system” for transforming a “native” statement such as

  one that includes SAS’s “put( ) function” into a “non-native” statement that can be used to

  retrieve and process data from a “non-native,” non-SAS third-party database system. (See

  generally id., 4:1–10:49 and Figs. 4–8 (describing system for transforming “native” SQL

  statements into “non-native” SQL statements for accessing a non-native database system);

  10:50–16:42 (disclosing ten different examples of transformation depending upon the context of

  the “put( ) function” within a larger SQL expression)).

         114.    In their amended Exhibit A to their P. R. 4-2 disclosure, Defendants assert that the

  terms “native” and “non-native” are “[i]ndefinite.” This disclosure also states that “Defendants

  reserve the right to rely on the expert testimony of Dr. Mark Jones regarding how a person of

  skill in the art would not understand this term, including because it is unclear what the terms

  native and non-native mean in this context, or what each is native or non-native in relation to.”

  Contrary to this statement, as explained above, it is clear what “native” and “non-native” mean

  and relate to in the context of the ’996 Patent.




                                                     45
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 46 of 50 PageID #: 3635




         115.    For the reasons discussed above, it is my opinion that a POSITA would find that

  the claim terms “native” and “non-native” reasonably inform the POSITA about the scope of the

  claim and is not indefinite.

         D.      The ’458 Patent Claims and Disputed Claim Terms

         116.    The following are representative asserted claims from the ’458 Patent. The claim

  term that Defendants assert is governed by § 112(6) is shown in bold italics.

                 1. [pre] A model repository system, comprising:

                 [1.1] a data store for storing a plurality of data records;

                 [1.2] a data mining application for analyzing the data records and
                 for generating a plurality of data models; and

                 [1.3] a model repository for storing the generated data models,
                 wherein the model repository includes one or more index
                 structures containing a plurality of attributes associated with the
                 data models;

                 [1.4] wherein the data models are predictive data models;

                 [1.5] wherein the predictive data models are the entities being
                 indexed by the one or more index structures such that the attributes
                 of the predictive data models are stored within the one or more
                 indexes;

                 [1.6] a model repository facility for exporting the generated data
                 models to the model repository;

                 [1.7] at least three configuration files stored in the model
                 repository, wherein a first configuration file stores information that
                 is used by the model repository facility in exporting the generated
                 data models to the model repository, and second and third
                 configuration files store information that is used by the model
                 repository system in building the main index in the model
                 repository from attributes supplied by human end users and from
                 the data mining application.

                                                   ***

                 27. [pre] The model repository system of claim 1, wherein:



                                                   46
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 47 of 50 PageID #: 3636




                  [27.1] the model repository facility builds the index structures
                  stored in the model repository after one or more selected models
                  have been exported to the model repository.

                                                    ***

                  61. [pre] A model repository system, comprising:

                  [61.1] a data store for storing a plurality of data records;

                  [61.2] a data mining application for analyzing the data records and
                  for generating a plurality of data models; and

                  [61.3] a model repository for storing the generated data models,
                  wherein the model repository includes one or more index
                  structures containing a plurality of attributes associated with the
                  data models;

                  [61.4] a model repository facility for exporting the generated data
                  models to the model repository;

                  [61.5] a first configuration data store that stores information to be
                  used by the model repository facility in exporting the generated
                  data models to the model repository; and

                  [61.6] a second configuration data store that stores information to
                  be used by the model repository system in building the one or more
                  indexes in the model repository.

  The following is my claim construction analysis for the terms above.

        i.“model repository facility”

   Term (Claim)                       Plaintiff’s Proposed              Defendants’ Proposed
                                      Construction                      Construction
   “model repository facility”        Not governed by 35 U.S.C. §       35 U.S.C. § 112(6)
   (claims 1, 3, 9, 27, 61, 64, 70,   112(6)
   88)                                                                  Claims 1, 3, 61, 64:

                                                                        Function: exporting the
                                                                        generated data models to the
                                                                        model repository

                                                                        Structure: Figs. 7A through
                                                                        7C.

                                                                        Claims 27, 88:


                                                    47
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 48 of 50 PageID #: 3637




                                                                      Function: building the index
                                                                      structures stored in the model
                                                                      repository.

                                                                      Structure: Figs. 8A through
                                                                      8C.


            117.   This term appears in independent claims 1 and 61, and dependent claims 3, 9, 27,

  64, 70, and 88. In Defendants’ ’458 4-2 Disclosures, Defendants propose to treat this term under

  35 U.S.C. § 112(6), i.e., as a means-plus-function term. Defendants further propose to treat this

  single claim term as having two different functions recited in two different sets of claims.

  Defendants specifically proffer the function “exporting the generated data models to the model

  repository” for the term as used in claims 1, 3, 61, and 64; and the function “building the index

  structures stored in the model repository” for the term as used in claims 27 and 88. Defendants

  cite Figures 7A through 7C as the purported structure supporting the first of of these functions

  and Figures 8A through 8C as the purported structure supporting the second function.

  Defendants cite neither function, and indeed offer no construction, for the term’s use in claims 9

  and 70.

            118.   In my opinion, “model repository facility” is not a 112(6) term. As an initial

  matter, the structure of both independent claims 1 and 61 include a number of elements with

  parallel grammatical structures (“a data store for storing …”, “a data mining application for

  analyzing …”, “a model repository for storing …” and “a model repository facility for

  exporting …”). None of these formulations use “means” and therefore there is not a

  presumption that they are 112(6) terms. Indeed, Defendants have accepted that none of the

  other limitations in these claims are 112(6) terms, and it would be inconsistent to conclude that

  “model repository facility” alone is subject to 112(6).



                                                   48
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 49 of 50 PageID #: 3638




         119.    Further, it is clear from the specification that “facility” is used to refer to a

  software program or portion thereof. See, e.g., Abstract (“…a model repository facility that is

  preferably integrated into the data mining application …”); col. 2:46 (“Associated with the

  model repository is a model repository facility that is preferably integrated into the data mining

  application…”); col. 3:62 (“The data mining application 18 preferably includes an integrated

  model repository facility (MRF) application 18A…); col. 3:67 (“Alternatively, however, the

  MRF 18A could be a stand-alone application, in which case it would not be integrated into the

  data mining application 18.”). This understanding is also supported by claims 9, 10, 70 and 71,

  which recite, alternatively, that the model repository facility is “integrated into the data mining

  application” (claims 9 and 70) or “a stand-alone software application” (claims 10 and 71). In

  addition, during prosecution, the Examiner clearly understood the “model repository facility” to

  be a software component. See, e.g., 12/27/02 Office Action at pp. 5, 7; 7/31/03 Office Action at

  pp. 4, 5; 2/23/04 Office Action at pp. 4-5; 11/23/04 Office Action at pp. 7, 9 (all referencing the

  model repository facility as a stand-alone software application or integrated into the data mining

  application). Thus, it would be clear to a POSITA that “model repository facility” is not a

  nonce phrase, but in fact references a software application, or computer program, that is either

  stand-alone or incorporated into another application; based on my understanding of the legal

  standards as set forth above in ¶¶22-28, such a software application would not, as claimed, be

  subject to 112(6) or be understood by a POSITA as a means-plus-function claim. Moreover, the

  purported functions, “storing” and “exporting,” are well within the range of standard software

  functional descriptions that, I understand, do not trigger application of 112(6).

         120.    In their amended Exhibit A to their P. R. 4-2 disclosure, Defendants also state that

  “Defendants reserve the right to rely on the expert testimony of Dr. Mark Jones regarding the



                                                    49
Case 2:18-cv-00295-JRG Document 189-14 Filed 11/27/19 Page 50 of 50 PageID #: 3639




    meaning of this term, its function, and the corresponding structure, if any, described in the

    specification." This statement does not state that Dr. Jones will opine on why the term "model

    repository facility" should be considered a 112(6) term in the first place. Regardless, this

    statement does not provide any indication of why a POSITA would understand this to be a

    112(6) term.

           121.    For the reasons discussed above, it is my opinion that a POSITA would find that

    the claim term "model repository facility" reasonably informs the POSITA about the scope of the

    claim. A POSITA would not conclude that this term is a 112(6) term.




           I declare under penalty of perjury under the laws of the United States of America that the

    foregoing is true and correct.



           Dated: November 17, 2019

                                                                 Bill Rosenblatt




                                                    50
